DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-3, 5-11, 13 and 14.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Applicants' arguments, filed 01/14/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 5-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolduc et al. (US 2013/0018097, Jan. 17, 2013) in view of  Donovan et al. (US 5,480,643, Jan. 2, 1996).
Bolduc et al. disclose an enhanced peroxycarboxylic acid composition comprising at least one C1-C22 carboxylic acid, at least one C1-C22 percarboxylic acid, and hydrogen peroxide (claim 1). The composition comprises from about 0.01 wt. % to about 50 wt. % percarboxylic acid, from about 0.1 wt. % to about 40 wt. % carboxylic acid, and from about 0.1 wt. % to about 80 wt. % hydrogen peroxide (claim 4). Suitable carboxylic acids include acetic acid (i.e. C2 to C8 carboxylic acid/C2-C8 organic acid) (¶ [0083]). Suitable percarboxylic acids include peroxyacetic acid (i.e. C2 to C8 peroxycarboxylic acid) (¶ [0070]). The composition includes a carrier (¶ [0177]). The carrier includes primarily water and can include an organic solvent, such as n-propanol (i.e. C2-C4 alcohol) (¶ [0178]). The carrier may be the balance of the composition (¶ B. subtilus (claim 19). Additional ingredients that may be included into the composition include buffers (¶ [0146]). 
Bolduc et al. differ from the instant claims insofar as not disclosing wherein the composition comprises monoethanolamine. 
	However, Donovan et al. disclose an antimicrobial composition having sporicidal properties (col. 4, lines 43-46). The antimicrobial composition can employ buffering agents (col. 7, lines 59-60). Suitable buffering agents include monoethanolamine (col. 8, line 27). The antimicrobial composition can comprise about 0 to 30 wt. % of the buffering agent (col.8, lines 29-30). 
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Bolduc et al. disclose wherein the composition comprises buffers. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated about 0 to 30 wt. % monoethanolamine into the composition of Bolduc et al. since this is a known and effective buffer and an effective amount of buffer for sporicidal compositions as taught by Donovan et al.  
	In regards to instant claim 1 reciting about ≥ 0.05 wt. % to about ≤ 10 wt. % of at least one C2 to C8 carboxylic acid and at least one C2 to C8 peroxycarboxylic acid, Bolduc et al. disclose the composition comprises from about 0.01 wt. % to about 50 wt. % percarboxylic acid and from about 0.1 wt. % to about 40 wt. % carboxylic acid. Therefore, it would have been obvious to one of ordinary skill in the art to have a composition comprising, for example, 1 wt. % acetic acid (i.e. C2-C8 carboxylic acid/C2-C8 organic acid) and 1 wt. % peroxyacetic acid (i.e. C2-C8 peroxycarboxylic acid) for a total amount of 2 wt. % of at least one C2 to C8 carboxylic acid and at least one C2 to C8 peroxycarboxylic acid. 
	In regards to instant claim 1 reciting about ≥ 20 wt. % to about ≤ 50 wt. % of an alcohol with about 2 to about 4 carbons, Bolduc et al. disclose wherein n-propanol (i.e. C2-C4 alcohol) is a carrier and wherein the composition includes about 5 to about 90 wt. % carrier. Therefore, it would have been obvious to one of ordinary skill in the art to have a composition comprising, for example, 30 wt. % n-propanol. 
	

Response to Arguments
	Applicant argues that it is an unreasonable interpretation of Bolduc to take the broad ratios in paragraph [0056] where the peracid concentration always exceed the alcohol concentration and suggest that Bolduc teaches opposite ratios with an excess of alcohol compared to the peracid.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the previous office action, Bolduc does not teach that the peracid always exceed the alcohol or ester in a ratio of 500:1 to 3:1. Paragraph [0056] of Bolduc disclose wherein suitable levels of an alcohol in a ready to use (RTU) composition include a mole ratio of peroxycarboxylic acid to alcohol or ester of at least from about 500:1 to about 3:1. Thus, since such ratio is a suitable ratio, Bolduc does not disclose wherein the mole ratio is limited to at least about 500:1 to about 3:1. This is evidence by paragraph [0086] disclosing a use post-equilibrium concentration of peroxycarboxylic acid of about 0.01 to about 50% and paragraph [0103] disclosing a use concentration of alcohol of about 5 ppm to about 1,000 ppm (about 0.0005 -  about 0.1 %). Thus, Bolduc discloses wherein the alcohol concentration may exceed the peroxycarboxylic acid concentration when the alcohol concentration is 0.1% and the peroxycarboxylic acid concentration is 0.01%. Furthermore, Bolduc discloses in paragraph [0177] wherein the composition includes a carrier and in paragraph [0178] wherein the carrier includes alcohol. Paragraph [0181] discloses wherein the carrier is present from about 5 to about 90 wt. %. Thus, Bolduc does not teach away from a ready to use composition comprising higher amounts of alcohol since the composition may comprise from about 5 to about 90 wt. % of a carrier including alcohol. As such, 

	Applicant argues that paragraphs [0220] and [0221] describe the expected decrease in peracid activity as a result of replacing the peracid with alcohol.
	The Examiner does not find Applicant’s argument to be persuasive. Paragraph [0221] disclose wherein both Tables 3 and 4 show an expected slight decrease in percentage of peroxysulfonated oleic acid as a result of replacing peroxycarboxylic acid content with ethanol. However, no significant degradation of the peroxycarboxylic acid content after up to a year of storage at room temperature demonstrates the unexpected increase in the composition’s shelf life. The slight loss in the peracid portion was significantly less than expected. Thus, Bolduc discloses wherein incorporating alcohol is beneficial in that it contributes to the composition’s shelf life. Also, Bolduc discloses wherein the decrease of peracid is slight. In addition, Tables 3 and 4 show wherein peracid decreases even with no alcohol. Thus, Bolduc does not teach against incorporating alcohol. Moreover, there is no suggestion in paragraphs [0220] and [0221] or elsewhere in the teachings of Bolduc that suggest wherein increasing the amount of alcohol would be disadvantageous. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the Lindh declaration at ¶9 explains the expected negative effect on equilibrium concentrations of peracid. 
	The Examiner does not find Applicant’s argument to be persuasive. Paragraph 9 of the Declaration states wherein high alcohol concentrations would negatively affect 

	Applicant argues that paragraph [0180] of Bolduc includes a teaching away from raising the alcohol concentration too high that the peracid efficacy is reduced. 
	The Examiner does not find Applicant’s argument to be persuasive. Bolduc does not disclose what concentration of alcohol would inhibit the efficacy of the peroxycarboxylic acid. Thus, there is no suggestion in Bolduc to suggest that the claimed amount of alcohol (20 to 50%) is taught away. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Bolduc tested compositions with low alcohol concentration compared to the peracid concentration. The compositions were applied for 10 seconds but at 50ºC, a significantly high temperature than the presently claimed 20ºC. Bolduc does not teach or suggest that its compositions have sporicidal activity when applied at room temperature or 20ºC.


Conclusion
Claims 1-3, 5-11, 13 and 14 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TRACY LIU/Primary Examiner, Art Unit 1612